Citation Nr: 1402786	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to June 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for hepatitis C is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in November 2005, the Board denied the appeal of the claim of service connection for hepatitis C; the Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims and Board's decision is final. 

2.  The additional evidence received since the Board's decision in November 2005 relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, which is the only part of the appeal decided, VCAA compliance need not be further addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

In a decision in November 2005, the Board denied the appeal of the claim of service connection for hepatitis C, because hepatitis C first shown after service was unrelated to service.  The Veteran was notified in writing of the decision, and as he did not appeal to the United States Court of Appeals for Veterans Claims, the Board's decision is final. 

In May 2010, the Veteran applied to reopen the claim of service connection.  In a rating decision of June 2010, the RO denied the application to reopen the claim of service connection for hepatitis C on the basis that the additional evidence was cumulative of the evidence already of record and did not relate to an established fact necessary to substantiate the claim.  The Veteran appealed the RO's rating decision.  

Evidence Previously Considered

The evidence of record and previously considered at the time of the Board's decision in November 2005 consisted of service treatment records (the report of separation examination), private medical records, photographs, medical treatise information, and the Veteran's statements. 


The evidence showed the hepatitis C was not affirmatively shown in service, and hepatitis C was first shown after service in May 2002.

The evidence also included pictures of the Veteran's tattoo and pierced ear, as well as treatise information regarding hepatitis C and workplace exposure.  In a statement, the Veteran stated that he first learned he had hepatitis C in 1990 on a screening by the Red Cross for donating blood.  

Current Claim to Reopen

In May 2010, the Veteran filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in May 2010, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis

The additional evidence presented since the Board decision in November 2005 consists of service treatment records (entrance examination report and entrance report of medical history from March 1971), lay evidence, namely, the Veteran's statements, letters from two brothers, a color photograph, as well as medical evidence, namely, the opinion of a private physician.  

While the report of the entrance examination is a service department record received by VA in June 2010, as the record does do not relate to the claimed in-service events, the receipt of the service department record after the Board decision in November 2005 does not vitiate the finality of the Board's decision. 38 C.F.R. 3.156(c)(1)(i).    

Because the opinion of a private physician is sufficient to reopen the claim, but not to decide the claim on the merits, the Board need not now address the lay evidence or other evidence submitted. 

As for the medical evidence, in June 2010, a private physician expressed the opinion that the Veteran contracted hepatitis C from a tattoo and ear piercing in Asia while on active duty.


As the additional medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a nexus between the currently diagnosed hepatitis C and in-service events, and as the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156. 

For this reason, the claim of service connection for hepatitis C is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for hepatitis C is reopened, and, to this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the evidence of record is insufficient to decide the claim on the merits and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he intends to proceed in his appeal without representation, or whether he intended to represent himself ONLY for the purpose of the hearing in October 2012 before the Board. 

If the Veteran indicates that he wishes to proceed with a representative have the Veteran executed a Power of Attorney, Form 21-22.  


2.  Request the Veteran's service personnel records. 

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf any additional medical records pertaining to hepatitis C before 2002.  

4.  Afford a VA examination to determine:   

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran contracted hepatitis C in service. 

In formulating the opinion, the VA examiner should consider the following evidence: 

The service treatment records do not show hepatitis C in service.  History in service did include treatment for gonorrhea and a 17 pound weight loss over a two week period.

After service, the Veteran stated that he was first notified that he had hepatitis C in 1990 after donating blood to the Red Cross.  

The Veteran asserts that hepatitis C is related to a tattoo and an ear piercing in service while he was at Udorn, Thailand. 

After service in May 2002 hepatitis C was diagnosed.

The VA examiner is asked to address the following:

What is the scientific evidence or probability of contracting hepatitis C from a tattoo and an ear piercing?

What is the scientific evidence or probability of contracting hepatitis C from sexual contact? 

What is the scientific evidence or probability of contracting hepatitis C from airgun injections?

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for hepatitis and that an opinion is beyond what may reasonably be concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and a review of the medical literature. 

The Veteran's file must be made available to the VA examiner. 

4.  After the above development is completed, adjudicate the claim on the merits.  If the benefit sought is denied, furnish the Veteran and (his representative, if one is appointed), a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


